UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-10627
                         Summary Calendar


                          MOSES C. WARD,

                                               Plaintiff-Appellant,


                              VERSUS


                     TXU GAS & ELECTRIC CO.,

                                               Defendant-Appellee.




           Appeal from the United States District Court
       For the Northern District of Texas, Dallas Division
                          (3:01-CV-79-M)
                         December 3, 2002


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff Moses C. Ward appeals from the district court’s

grant of summary judgment for defendant TXU Gas & Electric Co. on

his 42 U.S.C. § 2000e claims alleging harassment, failure to

promote, and illegal termination on the basis of race, as well as

illegal retaliation by TXU for Ward’s pursuit of these claims.   The


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court granted summary judgment on grounds that Ward’s EEOC

petition was not timely filed, which acts as a bar to further

consideration of the claim.

     Under 42 U.S.C. § 2000e-5(e)(1) a plaintiff must file an EEOC

complaint   within   300   days   of    the   date    of   the   last   alleged

discriminatory act, where he has also filed a complaint with the

appropriate state authorities.         42 U.S.C. § 2000e-5(e)(1).        Here,

the termination date was December 1, 1999.            Delaware State College

v. Ricks, 449 U.S. 250, 261 (1980).           Ward did not file his EEOC

complaint until October 11, 2000, however, 315 days after the date

of the last alleged discriminatory act.         Accordingly, his claim is

barred by the statute of limitations.                Webb v. Cardiothoracic

Surgery Associates of N. Tex., P.A., 139 F.3d 532, 537 (5th Cir.

1998).

     The judgment of the district court is AFFIRMED.